EXHIBIT 21 PILGRIM'S PRIDE CORPORATION SUBSIDIARIES OF REGISTRANT Jurisdiction of Incorporation or Organization US Subsidiaries PFS Distribution Company Delaware Pilgrim’s Pride, LLC Delaware POPPSA 3, LLC Delaware POPPSA 4, LLC Delaware PPC Transportation Company Delaware Luker Inc. Georgia Pilgrim’s Pride Corporation Foundation, Inc. Georgia Pilgrim’s Pride Corporation Political Action Committee, Inc. Georgia PPC of Alabama, Inc. Georgia Pilgrim’s Pride Affordable Housing Corporation Nevada Pilgrim’s Pride of Nevada, Inc. Nevada PPC Marketing, Ltd. Texas GK Insurance Company Vermont Valley Rail Service, Inc. Virginia Pilgrim’s Pride Corporation of West Virginia, Inc. West Virginia Foreign Subsidiaries Mayflower Insurance Company, Ltd. Bermuda To-Ricos Distribution, Ltd. Bermuda To-Ricos, Ltd. Bermuda Avícola Pilgrim’s Pride de Mexico, S. de R.L. de C.V. Mexico Carnes y Productos Avícolas de Mexico S. de R.L. de C.V. (Inactive) Mexico Comercializadora de Carnes de Mexico S. de R.L. de C.V. Mexico Compañía Incubadora Hidalgo S. de R.L. de C.V. Mexico Gallina Pesada S.A. de C.V. Mexico Grupo Pilgrim’s Pride Funding Holdings S. de R.L. de C.V. Mexico Grupo Pilgrim’s Pride Funding S. de R.L. de C.V. Mexico Inmobiliaria Avicola Pilgrim’s Pride, S. de R.L. Mexico Operadora de Productos Avicolas S. de R.L. de C.V. (Inactive) Mexico Pilgrim’s Pride S. de R.L. de C.V. Mexico Servicios Administrativos Pilgrim’s Pride S. de R.L. de C.V. Mexico
